Citation Nr: 1449623	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  12-05 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for a right great toe disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The Veteran served on active duty from June 1980 to November 1984 and from November 1987 to December 1992.  The Veteran also had service with a reserve component.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.


FINDING OF FACT

The most probative evidence of record shows that the Veteran's right great toe disability, which is manifested by his subjective complaints of pain and objective evidence of a minimal antalgic gait, tenderness, pain, and swelling as well as X-ray evidence of arthritis does not have adverse symptomatology that equates to a moderately severe foot injury and neither has it been diagnosed as flat foot, claw foot, or malunion or nonunion of the tarsal or metatarsal bones at any time during the pendency of the appeal.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a right great toe disability have not been met at any time during the pendency of the appeal.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Under this law, VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence she is to provide and what evidence VA will attempt to obtain.  VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A.  

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

The Board finds that the letters the RO provided the Veteran in November 2007 and July 2010, prior to the September 2010 rating decision, provided him with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess.  The Board also finds that even if VA had an obligation to provide the Veteran with additional 38 U.S.C.A. § 5103(a) notice and failed to do so this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the above letters, the rating decision, and the statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence, including the Veteran's service treatment records and his post-service records from the Winston-Salem VA Medical Center.  See 38 U.S.C.A. § 5103A(b).

The Veteran was provided with VA examinations in March 2008 and July 2010 which the Board finds are adequate to adjudicate the claim because the reports include a detailed medical history, an examination, and findings as to the severity of the disability that allows the Board to rate it under all applicable diagnostic code.  38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Significantly, the Board observes that the Veteran does not report that the condition has worsened since the July 2010 VA examination and thus a remand is not required solely due to the passage of time since the March 2004 VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claim below, the Board has reviewed all of the evidence in the Veteran's claims files including the VBMS claims file as well as the virtual VA claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claim's file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Claim

The Veteran and his representative assert that his right great toe disability is worse than rated and warrants a higher evaluation. 

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Separate higher or lower compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical location and symptomatology are closely analogous.  38 C.F.R. § 4.20.

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

The Veteran's service-connected right great toe disability is rated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5299-5284.  

38 C.F.R. § 4.71a, Diagnostic Code 5284, provides a 10 percent rating for a moderate foot injury, a 20 percent rating for a moderately severe foot injury, and a 30 percent rating for a severe foot injury.  

As to an increased rating under Diagnostic Code 5284, the Board notes that the terms mild, moderate, moderately severe and severe are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2014).  The use of terminology such as mild or moderate by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2014).

However, the record does not suggest that the disability approximates the degree of severity required for a 20 percent rating.  Specifically, the Board notes that at the March 2008 VA examination, the Veteran complained of chronic right great toe pain (generally moderate, but severe with weight bearing) as well as problems with swelling, heat, stiffness, and fatigability.  Moreover, on examination there was a minimal antalgic gait because he avoided putting weight on the toe, the toe was tender, and he had hallux valgus/rigidus with a 15 degree angle, 0 to 20 degrees of pain free dorsiflexion, and 0 to 25 degrees of pain free plantar flexion; with no additional lost motion after repetition.  However, the examination was otherwise normal with no objective evidence of painful motion, swelling, instability, weakness, abnormal weight bearing, hammer toe, vascular abnormality, skin abnormality, malunion, nonunion, flatfoot, malalignment, or other foot deformity.  X-rays revealed degenerative changes of the first metacarpophalangeal joint.

Similarly, at the July 2010 VA examination the Veteran continued to complain of chronic right great toe pain with heat, stiffness, fatigability, lack of endurance, and swelling.  The Veteran also reported that he treats his pain with Motrin and he wears orthotics.  Moreover, on examination there was evidence of painful motion, swelling, and tenderness.  However, there was no evidence of instability, weakness, abnormal weight bearing, hammer toe, hallux valgus/rigidus, vascular abnormality, skin abnormality, malunion, nonunion, flatfoot, muscle atrophy, or other foot deformity.  X-rays revealed mild arthritis of the first metacarpophalangeal joint.

The Veteran's treatment records also noted his periodic complaints and/or treatment for right great toe pain.  However, nothing in these records showed adverse symptomatology worse than what was reported at the above VA examinations.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).

While the term moderately severe is not defined by regulation, the Board finds that it must mean more than the minimal antalgic gait, tenderness, and hallux valgus/rigidus reported by the 2008 VA examiner and the painful motion, swelling, and tenderness reported by the 2010 VA examiner.  In this regard, the Board notes that even if the great toe was amputated the Veteran is only entitled to a 10 percent rating if there was no metatarsal involvement.  See 38 C.F.R. § 4.71a, Diagnostic Code 5171 (2014).  Likewise, to warrant a 20 percent rating for unilateral flat foot the record would have to contain objective evidence of severe symptoms, including marked deformity.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2014).  Similarly, to warrant a 20 percent rating for unilateral claw foot, the record would have to contain objective evidence of all toes tending towards dorsiflexion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5278 (2014). 

Accordingly, while the term "moderately severe" is not defined by regulation, the Board does not consider the symptoms presented in this case to reflect this level of impairment when considered alongside what the other criteria for rating foot disorders require for a 20 percent rating.  Therefore, the claim for an increased rating under Diagnostic Code 5284 is denied.  Moreover, because the Veteran's adverse symptomatology has been substantially the same at all times during the pendency of the appeal, the Board finds that an increased rating is not warranted at any point during the appeal period.  See Hart.

Next, the Board finds that the Veteran's symptoms do not meet the criteria for an increased rating under one of the other criteria used to rate feet disabilities.  In this regard, the Board notes that the Veteran is already receiving the maximum rating possible for toe/foot disabilities under 38 C.F.R. § 4.71a, Diagnostic Codes 5277, 5279, 5280, and 5281 (2014).  The Veteran also is not shown to have pes planus, claw foot, hammer toes, and/or malunion or nonunion of the tarsal or metatarsal bones.  See VA examinations dated in March 2008 and July 2010.  The Board thus finds that a higher rating under 38 C.F.R. § 4.71a, Diagnostic Codes 5276, 5278, 5282, and/or 5283 (2014) is not warranted.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).  

Further, in exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptoms of the Veteran's condition with the established criteria shows that the rating criteria reasonably describe his disability levels and symptomatology.  In short, there is nothing in the record to indicate that the service-connected disability causes impairment with employment over and above that is contemplated in the assigned schedular rating.  The Board, therefore, has determined that referral of this issue for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted at any time during the pendency of the appeal.  In reaching this conclusion, the Board has not overlooked the recent decision by the United States Court of Appeals for the Federal Circuit in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) in which it held that the plain language of 38 C.F.R. 3.321(b)(1) provides for referral for extraschedular consideration based on the collective impact of multiple service-connected disabilities.  However, even taking into account the Veteran's other service connected disability, the Board finds that nothing in Johnson changes the above reasoning.  Here, however, service connection is also in effect for acne, which is evaluated as 10 percent disabling.  The Board finds no basis to conclude that there is a "compounding" or collective impact between these disabilities, and indeed, neither the Veteran nor his representative has asserted otherwise.  As such, the Board finds that this matter need not be remanded for referral to the Director, Compensation Service, for extraschedular consideration.

The Board has also considered the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that claims for higher evaluations also include a claim for a total rating based on individual unemployability (TDIU) when the appellant claims she is unable to work due to a service connected disability).  However, the Board finds that Rice is not applicable to the current appeal because the Veteran has never claimed, and the evidence of record does not suggest, that the disability on appeal prevents him from obtaining and/or maintaining employment.  In fact, at the VA examinations it was reported that the Veteran continues to work full-time.  Therefore, the Board finds that the current decision need not consider whether the Veteran meets the criteria for a TDIU.


ORDER

A rating in excess of 10 percent for a right great toe disability is denied.

____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


